Citation Nr: 9933178	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the lumbar spine on a secondary basis.

2.  Entitlement to an increased rating for lumbar muscle 
strain, currently rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from April 1969 to 
February 1973.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from November 1992 and June 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  The Board in April 1996 
remanded the case for further development.  The case has 
recently been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for lumbar 
spine degenerative disc disease and degenerative joint 
disease on a secondary basis is not supported by cognizable 
evidence showing the claim to be plausible or capable of 
substantiation. 

2.  The veteran's lumbar spine disability is productive of 
not more than moderate impairment with appreciable limitation 
of motion and muscle spasm, tenderness and tightness; there 
is no neurological component objectively shown; there is 
evidence of increased functional impairment with exacerbation 
of the lumbar muscle strain that would limit movement.

3.  The veteran's lumbar spine disability has not rendered 
his disability picture unusual or exceptional in nature, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for lumbar 
spine degenerative disc disease and degenerative joint 
disease on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an increased rating of 20 percent for a 
lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 
4.71a, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for lumbar spine 
degenerative disc disease and degenerative 
joint disease.

Factual Background

The veteran's service medical records show he was seen for 
low back complaints in mid to late 1972.  An X-ray at the 
time was read as showing no abnormalities and the impression 
was of a normal study.  A consultant saw him in late 1971 who 
noted normal X-ray.  Hospitalization at the time showed the 
diagnosis of acute lumbosacral strain.  A full range of 
motion of the spine was reported on the January 1973 
separation examination as well as a diagnosis of low back 
pain.  Also reported was a nine-month history of back pain 
since a lifting injury with an earlier diagnosis of mild 
muscle strain.

The veteran in early 1973 filed his initial VA compensation 
claim.  The RO in early 1973 after reviewing the service 
medical records granted service connection for injury 
residuals, mild muscle strain of the lumbar spine that was 
rated under criteria for lumbosacral strain.

VA records showed in late 1988 the veteran complained of back 
pain and that an X-ray was reported in a clinical record as 
negative for acute or pathologic etiology.  The radiology 
report was read as showing disc space narrowing at L4-L5, and 
probably lesser at L3-L4 with maybe a bony fragment posterior 
to the L3-L4 disc space.  A VA X-ray in late 1989 showed the 
impression was mild degenerative disc disease and 
osteoarthritis.  The report showed disc space narrowing at 
L4-L5 and L5-S1, and mild osteophytes at L4 and L5.  A 
clinician noted the radiology and reported a diagnosis of 
recurring lumbosacral strain pattern and no evidence of 
radiculopathy of the lumbar spine.  A lumbar spine X-ray in 
September 1991 was read as showing increasing degenerative 
disc disease and osteoarthritis.  

The veteran filed a claim for increase in September 1992.  On 
a VA examination in October 1992 he reported center low back 
pain that radiated left and right but not into the gluteal 
area or the leg regions.  It was described as acute at times 
and caused him to drop to his knees.  An X-ray was read as 
showing moderately extensive distal degenerative changes with 
multilevel disc disease similar in appearance to the 
September 1991 study.  The diagnosis was degenerative disc 
disease, L4-L5 and L5-S1, without radiculopathy.  

The RO in November 1992 denied the claim for increase.  The 
notice sent to the veteran in November 1992 advised him that 
the disc disease was not a service-connected condition.  It 
was also mentioned in a statement of the case that the disc 
disease was not a part of the service-connected disability.   

At the hearing, the veteran stated that he had a disc problem 
that was not being associated with the lumbar spine disorder 
but that he believed the disc deterioration occurred because 
of the lumbar strain (Transcript (T) 5).  

VA examined the veteran in May 1994.  It was reported that 
from 1973 to 1992 he has episodes of back pain every six 
months and was not symptom-free for any long period.  The 
back was always painful and stiff, and he was bothered daily 
by soreness across the back.  It was reported that he had no 
pain down the legs and that the pain was confined to the low 
back.  It was also reported that he had not taken medication 
for years.  The diagnoses were multilevel degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine of long standing affecting L3-S1 without radiculopathy 
at the present time, and mild scoliosis with curvature to the 
left of the thoracic spine probably congenital.

The examiner stated that the claims file was entirely 
reviewed.  The examiner noted the treatment for back pain in 
service and radiology, as well as the frequency of 
exacerbations and absence of intercurrent injury.  The 
examiner also noted there was no evidence of arthritic 
changes anywhere else in body.  The examiner opined that a 
muscle strain while lifting without damage to the vertebrae 
such as would occur in a fall or severe strain with 
radiculopathies would tend to mitigate against the present 
condition being a direct outgrowth of the former condition.  
The examiner noted that for about 20 years (1973-1993) the 
veteran did heavy construction.  It was the examiner's 
opinion that it could not be seen that a simple muscle strain 
of the low back could lead to degenerative disc disease and 
degenerative joint disease at multiple levels in the lumbar 
spine. 

Records received form the Social Security Administration 
(SSA) included reports of non-VA examinations. A medical 
examination in July 1995 was described as a complete 
psychiatric examination with limited neurological 
consultation.  An examiner reported in history of the present 
illness that "medical records" indicate that the veteran 
has evidence of degenerative disc disease that involves L3-S1 
and that he was "twenty percent service connected" for his 
back condition.  A medical examination in March 1996 was 
described as a complete neurological examination with limited 
psychiatry consultation.  A different examiner reported in 
history of the present illness that "service records" 
indicate that the veteran "has" degenerative disc disease 
that involves L3-S1. 

A VA examiner in February 1999 reported the claims folder was 
reviewed.  The examiner noted the references to a back injury 
and back pain in the service medical records.  The examiner 
stated that X-rays at the time were negative according to 
history.  The veteran recalled that he did not do a 
significant amount of lifting or moving in the service and he 
denied prior injury.  He also denied having performed any 
significant amount of rehabilitation for that injury at the 
time.  The examiner reported that after service the veteran 
worked for a railroad for about 10 years and had three or 
four episodes of recurrent back pain.  It was noted that the 
pain had always been central in the lumbar region and did not 
radiate to the legs and was without bowel or bladder 
problems.  He reported recurrent lower back pain since 1981 
had prevented him from keeping a job.  

The examiner opined that since the veteran had a history of 
normal X-rays until 1989 and the pain remained nonradicular 
in nature, the natural progression of a lifetime of moderate 
activities could lead to the degenerative arthritis at this 
level.  The examiner opined that determining whether the 
veteran's discogenic symptoms were related to the event in 
the military could only be speculative after 28 years.  The 
examiner noted that the veteran had been a smoker throughout 
the entire time, which in and of itself can decrease the 
ability to heal even the mildest sprains and make them 
chronic in nature.  It was the examiner's opinion that the 
veteran had a musculoskeletal ligamentous situation at the 
time of injury in 1971 and that the injury would not in and 
of itself progress to the extent of the degenerative 
arthritis which he currently experienced.  

It was the examiner's opinion that the service-connected 
lumbar muscle sprain would not in and of itself progress the 
veteran's extensive lumbar spine degenerative arthritis.  The 
examiner stated that many people could get intermittent acute 
muscle sprain and never have it lead to degenerative 
arthritis of the spine.  It was the examiner's opinion that 
the veteran's lumbar spine disability did not aggravate any 
nonservice-connected degenerative disc disease or 
degenerative joint disease.  The examiner said that in this 
very complex case the service-connected disability of 10 
percent for acute muscle strain on an intermittent basis and 
intermittent muscle sprain in of itself would not potentiate 
to significant degenerative disc disease.



Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of secondary service 
connection, to include aggravation, see Reiber v. Brown, 7 
Vet. App. 513 (1995); Nici v. Brown, 9 Vet. App. 494 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
rendering each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection is not well 
grounded and must be denied.

As a result of the veteran not having satisfied the elements 
for a well grounded claim, there is no further obligation to 
assist him in the development of his claim.  The Board finds 
that any obligation that existed has been met in view of the 
development that has been completed as result of the Board 
remand in this case.  SSA records were also obtained.  There 
does not appear to be any deficiency in the development that 
could be viewed as potentially prejudicial to the claim.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board did not 
intend to leave the impression that the claim was well 
grounded when it remanded the case. 

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions regarding the link between 
his service-connected disability and degenerative disc 
disease and degenerative joint disease cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

The Board observes that service connection was granted for a 
lumbar spine strain on a direct basis and that degenerative 
disc disease and degenerative joint disease of the lumbar 
spine were noted initially many years after service.  
However, the Board must observe that comprehensive VA 
examinations by different examiners did not provide any basis 
to support a link between either of the degenerative disease 
and the service-connected disability.  The SSA examiner's 
reference to service-connected degenerative disease of the 
lumbar spine in 1996 appears to have been an inaccurate 
report of medical history.  Examiners prior to and since that 
evaluation, including examination in service have reported 
normal radiology findings until the late 1980's.  That 
examination also misstated the VA disability rating for the 
lumbar spine which is another indication that pertinent 
records were likely not reviewed.

The two comprehensive VA examinations cover several years and 
are reasonably accorded significant weight in the medical 
nexus determination of whether the degenerative disc disease 
or the degenerative joint disease is linked to the service-
connected lumbar strain.  The VA examiners reviewed the 
claims file and offered rationale supporting the conclusion 
of no nexus either by direct causation or aggravation.  The 
veteran has not advised VA of another evaluation as 
comprehensive since the recent VA examination that offers a 
favorable opinion.

In summary, the medical evidence of record does not confirm a 
presently existing degenerative disc disease or degenerative 
joint disease of the lumbar spine that has been linked 
medically to the service-connected lumbar spine strain.  In 
other words, at this time the Board must conclude that the 
veteran's claim is, in essence, predicated on his own lay 
opinion.  His hearing testimony supported this conclusion.  
The medical nexus is the essential element of a well grounded 
claim missing in this case.

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion is 
an insufficient basis upon which to find this claim well 
grounded.  Espiritu.  The fact asserted by the veteran is 
beyond his competence. King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine on a secondary basis must be denied as not 
well grounded.  

The RO considered and denied the appellant's claim on a 
different basis.  However the veteran is not prejudiced by 
the Board decision to deny the claim as not well grounded.  
In considering the claim on the merits, the RO accorded the 
claim more consideration that it warranted under the 
circumstances.  The Board further finds that the RO has 
advised the appellant of the evidence necessary to establish 
a well grounded claim, and he has not indicated the existence 
of any post service medical evidence that has not already 
been obtained that would well ground his claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).  As the veteran's claim of entitlement 
to service connection for degenerative disc disease and 
degenerative joint disease is not well grounded, the doctrine 
of reasonable doubt has no application to his claim.


               II.  Increased rating for lumbar 
muscle strain

Factual Background

The RO in early 1973 after reviewing the service medical 
records granted service connection for injury residuals, mild 
muscle strain of the lumbar spine.  The RO assigned a 
noncompensable rating under Diagnostic Code 5295 criteria.  
The Board in 1990 granted a 10 percent rating for lumbar 
muscle strain.  The RO in May 1990 assigned the rating from 
March 1989 under Diagnostic Code 5295 criteria.

The contemporaneous VA records showed complaints of back pain 
and radiology evidence of mild degenerative disc disease and 
osteoarthritis.  The veteran reported three or four episodes 
of low back pain from 1971 to 1981 as a railroad worker that 
was nonradiating, and several recurrences with manual labor 
since 1981 that lasted last three to ten days.  VA neurology 
clinic records show in May 1991 findings of lumbar paraspinal 
muscle spasm and low back pain complaints that had increased 
in past week.  The examiner reported good range of motion and 
paraspinal muscle tenderness.  A lumbar spine X-ray in 
September 1991 was read as showing increasing degenerative 
disc disease and osteoarthritis.

The veteran filed a claim for increase in September 1992.  In 
SSA records there is the report of an orthopedic examination 
in October 1992.  The report included a range of motion chart 
that showed for the lumbar spine lumbar region flexion-
extension 0-90 degrees and lateral flexion 0-30 degrees.  The 
examiner reported flexion of 70 degrees, extension of 25 
degrees and lateral flexion 20 degrees bilateral for the 
veteran.  The examiner stated that the range of motion chart 
indicated slight limitation of lateral bending of the lumbar 
spine.

The veteran reported that he was unable to work for seven 
months from chronic low back pain.  He complained it had 
bothered him off and on over the previous ten years and that 
he had difficulty straightening up at times.  He denied 
radiation of the pain into the legs.  It was reported that 
recent bending caused an exacerbation and that the left leg 
did feel numb.  He reported that coughing, sneezing and 
weather changes would aggravate the back.  

The examiner reported normal strength and sensation.  The 
straight leg raising was reported as 90/90 sitting and 80/70 
supine.  The Lasegue sign was questionable on left for back 
pain with dorsiflexion of the foot.  There was tenderness 
primarily over the L4 interspace on direct pressure and over 
L5, both sacroiliac joints and sciatic notch regions on 
direct pressure.  The examiner reported that the veteran 
walked in a normal manner with no list or limp and he could 
squat, kneel and recover with some use of hands. He 
reportedly had more difficulty recovering from kneeling than 
from a full squat.  VA X-rays were reviewed.  The impression 
was degenerative disc disease nonradiating symptoms and no 
radicular findings.   

On a VA examination in October 1992 the veteran reported 
center low back pain that radiated left and right but not 
into the gluteal area or the leg regions.  It was described 
as acute at times and caused him to drop to his knees.

The examiner reported that the veteran had level hips and a 
straight spine with flattened lumbar spine curves.  There was 
some tenderness of the lower parapineal muscles from L3 to S1 
on the right and left and over the sacroiliac notches right 
and left. There was no pain with deep gluteal compression.  
Forward flexion was reported as 85 degrees with low back pain 
and extension to 10 degrees with low back pain.  Lateral 
flexion and rotation were to 30 degrees bilateral without 
pain or spasm.  There was pain at the L4-L5 area and the L5-
S1 area bilateral but no radiculopathy.  There was no muscle 
spasm and the veteran was able to squat and arise and perform 
heel and toe exercise without difficulty.  His strength was 
rated as 5/5.    

The examiner reported that in the supine position the veteran 
could raise the left leg 15 degrees and begin back pain, 
which increased to the maximum at 40 degrees. Pain with right 
leg raising was at 30 degrees without radiculopathy or muscle 
spasm.  The sciatic stretch was negative on the right and 
left.  The veteran showed good quadricep and hamstring 
strength.  He showed symmetrical and well developed 
musculature without evidence of wasting.  All musculoskeletal 
movements were fluid, purposeful and coordinated.  His gait 
was described as within normal limits and he had good heel 
strike in mid stance and toe off positions bilaterally.  The 
examiner also stated that he tended to walk with the lumbar 
spine somewhat splinted.  An X-ray was read as showing 
moderately extensive distal degenerative changes with 
multilevel disc disease similar in appearance to the 
September 1991 study.  The diagnosis was degenerative disc 
disease, L4-L5 and L5-S1, without radiculopathy.  

VA outpatient treatment records dated in 1992 and 1993 
include occasional references to back pain.  At a RO hearing 
in late 1993 the veteran reported sharp, sporadic back pain.  
He said that he took muscle relaxers and was constantly 
uncomfortable (T inter alia 1-5). 

VA examined the veteran in May 1994.  It was reported that 
from 1973 to 1992 he has episodes of back pain every six 
months and was not symptom-free for any long period.  The 
back was always painful and stiff, and he was bothered daily 
by soreness across the back.  It was reported tat he had no 
pain down the legs and that the pain was confined to the low 
back.  It was also reported that he had not taken medication 
for years.  

The examiner noted that the veteran kept his back splinted 
when he arose from the chair or moved on and off the table.  
He was able to squat and arise and heel-toe walk without 
difficulty.  The lumbar curve was flattened in the back.  His 
gait was nonantalgic and his heel strike was as previously 
reported.  The examiner found no tenderness to palpation of 
the paraspinals, no muscle spasm and no tenderness to deep 
gluteal palpation.  The examiner reported slight tenderness 
of the sacroiliac notch on left but no tenderness over the 
spinous processes.  Forward flexion approximated 75 degrees 
with diffuse tenderness and no muscle spasm or radiculopathy.  
Extension was 10 degrees and caused some pain at about the 
L4-L5 area without radiculopathy or muscle spasm.  Left 
lateral flexion was 20 degrees and right lateral flexion was 
15 degrees with a bit more pain, especially to the left of 
the L4 junction.  Rotation to 30 degrees on the left and to 
20 degrees on the right produced no symptoms relative to the 
lower back.

The examiner reported that the veteran stood with level hips 
but had slight scoliosis with curvature to the left that 
caused the upper torso to drift to the left approximately 1-
1.5 cm. off the centerline.  The veteran had symmetrical 
muscle mass.  Straight leg raising at 20 degrees on the left 
and to 30 degrees on the right caused pain across the back.  
Sciatic stretch was negative and he had symmetrical muscle 
mass of the lower extremities.  There was no evidence of 
wasting and all musculoskeletal movements were as described 
on the previous examination.  Reflexes were present and 
equal.  The examiner found no sensory loss, radiculopathy or 
referred pains found during examination.  The diagnoses were 
multilevel degenerative joint disease and degenerative disc 
disease of the lumbosacral spine of long standing affecting 
L3-S1 without radiculopathy at the present time, and mild 
scoliosis with curvature to the left of the thoracic spine 
probably congenital.

The examiner opined that at the present time the veteran's 
back condition only mildly decreased his functional capacity 
and that he should be employable in some types of work 
without heavy lifting or climbing ladders.  

SSA records included a July 1995 examination that was 
reported as a primarily psychiatric evaluation.  Pertinently, 
it was reported that the veteran had normal posture and 
complaints of lower back pain and deteriorating disc and that 
he had evidence of degenerative joint disease from L3-S1.  It 
was reported that he received "twenty percent" for his 
service-connected back.  It was also reported that the 
disorder interrupted his sleep and caused difficulty sitting 
or standing for long periods, but that he had not had 
radiculopathy from the back pain.  He currently did not sue 
medication.  He reported that he had to stop file room work 
with VA in March 1993 after a year because of his back 
problems. 

The examiner reported that the veteran could bend to 
approximately 60 degrees and complained of lower back pain.  
He had paraspinal tenderness and a normal gait.  Sensory and 
motor findings were normal.  The multiaxial diagnosis 
included chronic low back pain.  

The examiner opined that the veteran may have a secondary 
depression to his low back pain and that the low back pain 
did appear to limit his functioning somewhat in terms of 
bending and stooping.  The examiner commented that the 
veteran may need further evaluation as to his disability to 
stoop, bend and sit for extended periods of time.  

VA outpatient records dated in early 1996 noted recent onset 
low back pain with 2-plus palpable muscle spasm and no spot 
tenderness.  The straight leg raising was positive bilateral 
in the sitting position.  Deep tendon reflexes were 3-plus, 
motor and pinprick were normal at L4-S1.  The assessment was 
chronic muscular low back pain with acute exacerbation.  

SSA records included a private examination in March 1996 that 
was primarily a neurology evaluation.  Pertinent was the 
veteran's complaint of non- radiating back pain that he said 
was from degenerative disc disease and required constant pain 
medication.  He reported that it was getting progressively 
worse.  The examiner noted that the veteran could not keep 
jobs due to drug and alcohol abuse.  

The examiner reported that the veteran had full flexion full 
of 90 degrees and right and left lateral bending to 30 
degrees.  He had a normal lordotic curve, no tenderness to 
palpation or percussion of any spinous processes.  There was 
mild tenderness and spasm of the paraspinous muscles.  The 
examiner found negative straight leg raising bilateral and no 
radicular symptoms or signs on percussion or other 
provocative maneuvers in the back.  The veteran was normal in 
gait motor and sensory testing.  The impressions included 
chronic back pain secondary to degenerative disc disease.  
The examiner opined that the veteran could climb, stoop, 
kneel, push, balance, crawl, crouch and pull.  It was the 
examiner's opinion that he could occasionally lift or carry 
35 pounds, stand or walk six hours of an eight-hour day 8-
hour day with alternating sitting and standing to alleviate 
discomfort.  The examiner stated that pushing and pulling 
were limited to the weight restriction noted but that he had 
no limitation for reaching.  

VA outpatient treatment records show in October 1997 chronic 
low back pain with positive straight leg raising at 80 
degrees.  In January 1998 the veteran complained that his 
back bothered him and that he could hardly get around.  An X-
ray compared with the report from late 1992 was read as 
showing a minimal increase in degenerative disc disease and 
osteoarthritis.  He was followed for constant low back pain 
without radiation and in February 1998 all motion was 
reported as being limited 25 percent with tightness along the 
lumbar paraspinals and hamstrings.  It was reported that he 
had a recent aggravation of low back pain loading a truck.  
VA hospitalization for substance abuse in June 1998 notes low 
back pain without neurologic signs.  He requested medication 
for low back pain and improvement was noted in late 1998.

VA examination in February 1999 shows that the veteran 
complained of low back pain that limited ability to work.  He 
reported receiving SSA benefits.  It was reported that the 
pain was nonradiating and occurred once a month, lasted two 
to five days and incapacitated him during that time.  He 
reported daily low level pain and that medication helped.  It 
was noted that the incapacitating pain required help of 
family members to walk.  He reported no bowel or bladder 
changes but stated that that he could not do customary 
activities.  He reported that the pain never went down the 
legs and that he did not need a cane, crutches or braces.  He 
also complained of back weakness and stiffness and felt 
unable to perform normal activities of daily living due to 
the potential for developing increasing back pain.  He said 
that he does not do much housework because of it.  It was 
reported that he stopped working in 1991 because of increased 
visits to the doctor for his back. 

The examiner reported that the veteran appeared moderately 
comfortable with about 30 minutes of history taking.  He 
arose with simple arm pressure on the chair to move about the 
room and he removed clothes without difficulty other than 
some indication of mild distress.  His ability to dress and 
undress was excellent, without problems.  The examiner 
reported that he had a nonantalgic gait but showed moderate 
stiffness of the lumbar spine.  The heel strike 
characteristics were as reported on earlier examination.  He 
was able to deep knee squat without difficulty.  His 
musculature was described as excellent, without asymmetry.  
There was tenderness to palpation over the mid lumbar spine 
region with minimal tenderness to either buttock.  The 
examiner found no root tension signs along the sciatic nerve.  

The range of motion per goniometer was forward flexion to 
approximately 50 degrees, lateral bending of 20 degrees was 
mostly at the T12-L1 area with very little lateral bending of 
the veteran's lumbar spine.  The same was reported for 
lateral rotation of approximately 20 degrees.  He was able to 
extend 0 degrees.  He arose and got on to the bed without 
difficulty.  The straight leg raising produced middle back 
pain at 30 degrees active motion and at 70 degrees passive 
motion.  His motor strength was reported as 5/5, deep tendon 
reflexes were 2 plus in the lower extremities with no pain to 
light palpation.  Sensation was reported as intact through 
the lower extremities.  An X-ray was read as showing 
degenerative disease with osteoarthritic spurring that was 
unchanged from January 1998 but a moderate progression since 
a July 1989 lumbosacral spine series that showed no evidence 
of degenerative joint disease or disc pathology of 
significance at that time.  The diagnoses were degenerative 
disc disease L3-S1 with degenerative arthritis at the same 
level, and chronic discogenic mechanical low back pain 
without radiculopathy.

The examiner opined that the extent of the veteran's impaired 
function secondary to his lumbar muscle strain had not 
affected the lower extremities, had only affected the lumbar 
area and had impaired his function to a minimal extent.  The 
examiner stated that the nature of muscle sprain could be 
recurrent but in this case it had only been intermittently 
recurrent as proven by the veteran who had only intermittent 
recurrent acute symptoms of acute muscle strain.  The 
examiner stated that the symptoms did impair function when 
they are active.  The examiner felt it should be noted that 
from 1971 to 1981 approximately the veteran had approximately 
six events during that time when the acute muscle sprain 
affected his impairment.  The examiner added that the 
symptomatology since then had become increasing in nature and 
more likely than not associated with his late onset 
degenerative disc disease and degenerative arthritis. 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the veteran's well grounded claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that the veteran did report for the 
examination and that the examination was comprehensive and 
addressed relevant rating criteria.  The medical examination 
records include sufficient detail regarding the veteran's 
lumbar spine disorder to apply current rating criteria and 
are considered the best evidence for an informed 
determination of the veteran's current impairment from the 
disorder.  Further, there has not been reported any more 
recent comprehensive evaluation or treatment since the VA 
examination in early 1999.  Stegall, supra, Johnson v. Brown, 
9 Vet. App. 7 (1996); Robinette, supra.

The veteran's lumbar spine disability has been rated during 
this appeal in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5295 which assesses the frequency and 
intensity of attacks, pain, muscle spasm, and limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 40 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the diagnosis and symptomatology.  Regarding 
consideration of 38 C.F.R. §§ 4.40 and 4.45 in ratings under 
Diagnostic Code 5293, the Board has noted the recent opinion 
of the VA General Counsel (VAOPGCPREC 36-97, O.G.C. PREC. 36-
97). 

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records and contemporaneous outpatient treatment 
reports, which included complaints of lower back pain.  

Viewed collectively, the examination reports, which record 
observations through early 1999, show persistent pain 
complaints and orthopedic findings but no appreciable 
persistent neurologic deficit as contemplated in the criteria 
for intervertebral disc syndrome.  Therefore the most 
plausible rating scheme appears to be under Diagnostic Code 
5295.  The veteran has reported having difficulty because of 
his lumbar pain, and the VA examinations and SSA based 
examinations through early 1999 reported findings that would 
be indicative of an appreciable disability principally on an 
orthopedic basis.  The examiners have not questioned the 
level of impairment as reflected in the objective findings 
versus subjective complaints. 

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The back disorder symptoms objectively 
confirmed, overall, appear to warrant more than the 
corresponding percentage evaluation under Code 5295 of 10 
percent.  The rating for the veteran's lumbar spine disease 
must be coordinated with functional impairment.  38 C.F.R. 
§ 4.21.  Here applying the rating schedule liberally results 
in a 20 percent evaluation recognizing more than a mild or 
slight disorder.  The Board has not overlooked the opinion of 
SSA based examinations regarding the level of impairment.  
However, the examiners were not evaluating the disability 
under applicable VA critera.  As demonstrated on the recent 
VA examinations, there is evidence of functional impairment 
with exacerbations and demonstrable limitation of motion.  
The examiners, overall, were very careful in describing the 
veteran's presentation and there did not appear to be an 
appreciable inconsistency between his presentation and the 
objective evidence of his disability.  

The Board observes that nothing from the examiners indicated 
effort dependence or inconsistency in the lumbar spine 
movement.  The Board attaches some weight to the limitation 
of motion reported, but it cannot reasonably be viewed as the 
most significant or reliable indicator of the level of 
disability at this time given the application of 38 C.F.R. 
§§ 4.40 or 4.45.

Further, the preponderance of the evidence is not against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, would appear to reflect a 
level of impairment greater than the disability level 
contemplated in the current 20 percent evaluation.  The most 
recent VA examination addressed the essential elements and 
found evidence thereof.  There was functional limitation 
conceded that would be consistent with more than the level of 
impairment contemplated in the 20 percent evaluation.  There 
has been evidence of muscle spasm, paravertebral muscle 
tightness and appreciable limitation or loss of lateral 
motion.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, 
or 4.59 does provide a basis for a higher rating. 

The evaluation the Board sought and which the veteran did 
attend was deemed necessary to assess the level of disability 
under the applicable rating criteria.  The current complaints 
of principally limitation of motion and pain are noted but, 
significantly, the VA and other examiners have not reported 
objective evidence of disabling disease from an orthopedic or 
neurological standpoint to support a higher rating than 20 
percent.  The VA examiner in 1999 was very careful in 
explaining the basis for the conclusion that the veteran was, 
in essence, plagued with intermittent recurrent lumbar muscle 
strain and the Board must account for the potential 
disability from increased symptoms with exacerbations.  Thus 
the 20 percent rating would appear to reflect the overall 
functional impairment with exacerbations.  

Therefore an evaluation greater than 10 percent can be 
assigned under Diagnostic Code 5295 for lumbosacral strain.  
There is no ankylosis reported currently to permit the 
application of Diagnostic Code 5289 or more significant 
limitation of motion to allow for the maximum rating of 40 
percent that is the next higher rating. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The Board finds that 
the evidence viewed objectively more nearly approximates the 
criteria for an increase to 20 percent.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  The Board finds the preponderance of the probative 
evidence is not against the claim for an increased rating, 
and viewed liberally supports a 20 percent evaluation.  The 
Board may not consider manifestations of the nonservice-
connected degenerative disc disease or degenerative joint 
disease in the rating determination.  However since no 
examiner has precisely quantified the contribution of 
nonservice-connected versus service-connected components to 
the overall disability, the Board will apply the benefit of 
the doubt rule to support a 20 percent rating.

The veteran's reference to his inability to work on account 
of his lumbar spine disability allows for the Board to 
comment on the potential entitlement to an increased 
evaluation under extraschedular rating criteria.  Generally, 
the degrees of disability specified under the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  There is the veteran's well-documented 
medical history showing treatment for the lumbar spine 
complaints of pain and other discomfort.   

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  

However, such factors would be apparent from the record and 
necessarily relate to the service-connected disability.  See, 
for example, Smallwood v. Brown, 10 Vet. App. 97 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  Nor does 
there appear to be probative evidence that any nonservice-
connected disorders affect the veteran's service-connected 
lumbar spine strain in such a manner to render impractical 
the application of the regular schedular standards.  See for 
example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a lumbar spine 
strain.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  

This admonition could be read to apply to an extraschedular 
service-connected evaluation.  However, in the case at hand, 
there is evidence showing occasional monitoring, but nothing 
probative to support a finding that the veteran has such an 
unusual or exceptional disability picture as a result of the 
service-connected lumbar spine strain.  

The examination reports mentioned other factors affecting 
employment and from the findings regarding the lumbar spine 
strain, the Board will conclude that the veteran has not 
offered evidence to support how there is established an 
exceptional or unusual disability picture as a result of his 
lumbar spine strain.  

The Board does not find any extraneous circumstances that 
could be considered exceptional or unusual such as were 
present in Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to 
warrant a different result in view of the veteran's work 
history and treatment for his service-connected disability as 
reflected in the record.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
and degenerative joint disease of the lumbar spine on a 
secondary basis not having been submitted, the appeal is 
denied.

Entitlement to an increased rating for lumbar muscle strain 
is granted to the extent indicated subject to the regulations 
governing the payment of monetary awards.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

